DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0321340, hereby referred as Seo) in view of Ha et al. (US 2018/0261921, hereby referred as Ha).
Regarding claim 1, Seo teaches the following:
an electronic device comprising: 
a first housing (element 2, figures 2-3) including a first side facing a first direction (side of element 2 which has the display 12, figures 2-3), a second side facing a second direction opposite to the first direction (the side opposite of first side of element 2, figures 2-3), and a first lateral side surrounding at least part of a space between the first side and the second side (the lateral side of element 2, as shown in figures 2-3); 

a flexible display (elements 12 and 14, figures 2-3) including a first display portion (element 12, figures 2-3) and a second display portion (element 14, figures 2-3), the first display portion located in the first housing and exposed through the first housing (as shown in figures 2-3), the second display portion located in the second housing and exposed through the second housing (as shown in figures 2-3); 
a connecting member (element 6, figures 2-3) which connects the first housing and the second housing such that the first housing and the second housing are folded to face each other (as shown in figures 2-3), wherein when the first housing and the second housing are folded, the first lateral side and the second lateral side abut against each other (as shown in figures 2-3).
Seo does not explicitly teach a first conductive member disposed to at least part of the first lateral side; a second conductive member disposed to at least part of the second lateral side; at least one wireless communication circuit electrically connected with one of a plurality of conductive segments of the first conductive member, and electrically connected with another of the plurality of conductive segments of the first conductive member; and at least one of a switching circuit, the switching circuit configured to electrically connect at least one of a plurality of conductive segments of the second conductive member with a ground member. However Seo does mention that there are antennas in the electronic device (paragraphs [0082], [0086], [0077]).
Ha suggests the teachings of a first conductive member (elements 131 and 132 of ANT1, figure 9A, ANT1 could be one of the antennas from figure 3-5 or 7) disposed to at least part of a first lateral side; a second conductive member (elements 131’ and 132’ of ANT2, figure 9A, ANT2 could be one of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented antennas into the electronic device of Seo by using the suggested teachings of Ha in order to have a first conductive member disposed to at least part of the first lateral side; a second conductive member disposed to at least part of the second lateral side; at least one wireless communication circuit electrically connected with one of a plurality of conductive segments of the first conductive member, and electrically connected with another of the plurality of conductive segments of the first conductive member; and at least one of a switching circuit, the switching circuit configured to electrically connect at least one of a plurality of conductive segments of the second conductive member with a ground member which is a way to implement multiple antennas in the electronic device that can communicate in multiple different frequencies without taking up space inside of the housings due to using the lateral sides of the housings as the antennas, and as they both discuss foldable electronic devices with antennas implemented in them. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845